UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------X
DEBRA ANN DAVIS,

                      Plaintiff,                               MEMORANDUM AND ORDER
                                                                   18-CV-1109 (RRM)
                 - against -

NANCY A. BERRYHILL
Acting Commissioner of Social Security,

                       Defendant.
-------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.
        Pursuant to 42 U.S.C. § 405(g), plaintiff Debra Ann Davis appeals the final decision of

defendant Commissioner of Social Security, which found that plaintiff was not eligible for

disability insurance benefits under Title II of the Social Security Act (the “Act”) on the basis that

plaintiff is not disabled within the meaning of the Act. Plaintiff alleges that she is disabled under

the Act and is thus entitled to receive the aforementioned benefits.

        Presently before the Court are plaintiff’s motion for judgment on the pleadings and

defendant’s cross-motion for judgment on the pleadings. The Court cannot provide a meaningful

review of the decision because the ALJ erred in not providing a function-by-function analysis in

formulating plaintiff’s Residual Functional Capacity (“RFC”). Therefore, defendant’s motion is

DENIED, plaintiff’s motion is GRANTED, and the case is remanded for further proceedings

consistent with this Order.

                                              BACKGROUND

        On February 25, 2014, plaintiff Debra Ann Davis filed an application for disability

insurance benefits alleging that she was disabled due to dermatomyositis, asthma, mitral valve

prolapse, GERD, high cholesterol, allergies, anxiety attacks, and arthritis. (Complaint “Compl.”


                                                     1
(Doc. No. 1) at 1; Administrative Transcript (“Tr.”) (Doc. No. 22) at 154-155.) The alleged

onset of her disability was February 12, 2014. (Id.)

       On July 29, 2014, the SSA denied plaintiff’s application for social security disability

insurance benefits on the basis that she was not disabled. (Tr. at 91-93.) On August 1, 2014,

plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). (Id. at 103-104.) On

July 14, 2016, plaintiff appeared and testified before ALJ David Tobias. (Id. at 43-70.) At the

time of the hearing, plaintiff was represented by attorney Brin Lupinski. (Id.) By a decision

dated January 13, 2017, the ALJ determined that plaintiff was not disabled within the meaning of

the Act and was therefore not entitled to benefits. (Id. at 22-42.)

       On March 13, 2017, Plaintiff appealed the ALJ’s decision to the Appeals Council. (Tr. at

152-153.) On December 28, 2017, the Appeals Council denied plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. (Id. at 1-7.) On February 21,

2018, plaintiff filed the instant action. (See Compl.) On May 21, 2017, the parties filed a joint

stipulation of facts. The facts set forth therein are hereby incorporated in this decision by

reference.

                                   STANDARD OF REVIEW

       In reviewing the final determination of the Commissioner, the Court does not determine

de novo whether the claimant is disabled. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42 U.S.C. §

405(g)). “‘[S]ubstantial evidence’ is ‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Richardson




                                                  2
v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)). Where the Commissioner makes a legal error, a “court cannot fulfill its statutory and

constitutional duty to review the decision of the administrative agency by simply deferring to the

factual findings of the ALJ.” Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984) (citation

omitted). An ALJ’s failure to apply the correct legal standards is grounds for reversal. See id.

                                          DISCUSSION

       Using the five-step sequential process to determine whether a claimant is disabled, as

mandated by 20 C.F.R. § 416.971, the ALJ determined at step one that plaintiff had not engaged

in substantial gainful activity from her alleged onset date of February 12, 2014, through her date

last insured of March 31, 2016. (Tr. at 27.)

       At step two, the ALJ found that plaintiff suffered from the severe impairments of

dermatomyositis, bilateral AC joint arthritis, asthma, and obesity. (Tr. at 27.) The ALJ also

found that plaintiff suffered from several non-severe impairments including: mitral valve

prolapse, GERD, high cholesterol, bipolar disorder, depressive disorder, and panic disorder. (Id.

at 27-30.) Although the ALJ found that plaintiff’s mental impairments were non-severe, he

noted mild limitations in social functioning, concentration, persistence, and pace. (Id. at 29.)

       At step three, the ALJ determined that plaintiff did not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 of the regulations, 20 C.F.R. § 404.1520, after considering Listings 8.05, 1.02, 1.03,

and 3.03. (Tr. at 30-31.) The ALJ found that through the date last insured, plaintiff had been

capable of performing “sedentary work” as defined in 20 C.F.R. §404.1567(a), except limited to

tasks not involving concentrated exposure to respiratory irritants such as dust, fumes, odors, or

smoke. (Id. at 31.)




                                                 3
         At step four, the ALJ concluded that plaintiff was unable to perform her past relevant

work. (Tr. at 37.) At Step Five the ALJ concluded that plaintiff was capable of performing jobs

that existed in significant numbers in the general economy. (Id. at 37-38.) Thus, the ALJ

concluded that plaintiff was not disabled within the meaning of the Act, as defined in 20 C.F.R.

§416.920(g). (Tr. at 38.)

         The Court finds that the RFC set forth by the ALJ fails to provide a basis for review

insofar as he failed to provide a function-by-function review, as mandated by SSR 96-8p in light

of the fact that plaintiff had impairments in the use of her upper extremities. The RFC also fails

to incorporate any mental limitations, despite the fact that the ALJ found that plaintiff had mild

limitations in social functioning, concentration, persistence, and pace.

         In assessing a claimant’s RFC, the ALJ must “first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a function-by-function

basis . . . . Only after that may RFC be expressed in terms of the exertional levels of work,

sedentary, light, [etc.]” Titles II & XVI: Assessing Residual Functional Capacity in Initial

Claims, SSR 96-8P, 1996 WL 374184, at *1 (S.S.A. July 2, 1996) (“SSR 96-8P”). The ALJ is

required to assess a claimant’s ability “to perform each of seven strength demands: Sitting,

standing, walking, lifting, carrying, pushing, and pulling. Each function must be considered

separately . . . .” Id. at *5. The ALJ must also discuss the claimant’s ability to perform these

functions “in an ordinary work setting on a regular and continuing basis (i.e., 8 hours a day, for 5

days a week, or an equivalent work schedule), and describe the maximum amount of each work-

related activity the individual can perform based on the evidence available in the case record.”

Id. at *7; see also Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 348–49 (E.D.N.Y.

2010).




                                                  4
        “Before an ALJ classifies a claimant’s RFC based on exertional levels of work (i.e.,

whether the claimant can perform sedentary, light, medium, heavy, or very heavy work), he

‘must first identify the individual’s functional limitations or restrictions and assess his or her

work-related abilities on a function-by-function basis . . . .’” Cichocki v. Astrue, 729 F.3d 172,

176 (2d Cir. 2013) (quoting S.S.R. 96–8p, 1996 WL 374184, at *1 (1996)). However, remand is

not necessary for failure to perform an “explicit function-by-function analysis” “[w]here an

ALJ’s analysis at Step Four regarding a claimant’s functional limitations and restrictions affords

an adequate basis for meaningful judicial review, applies the proper legal standards, and is

supported by substantial evidence such that additional analysis would be unnecessary or

superfluous . . . .” Id. at 177; Welch v. Comm’r of Soc. Sec., No. 17-CV-6764 (JS), 2019 WL

4279269, at *2 (E.D.N.Y. Sept. 10, 2019).

        Here, the ALJ has not set forth any findings with regard to plaintiff’s limitations in the

use of her upper extremities for lifting, carrying, pushing, pulling, or reaching. It is not disputed

that plaintiff suffers from bilateral AC joint arthritis. The ALJ found this to be a “severe

impairment.” (Tr. at 27.) The ability to perform sedentary work requires that the individual be

capable of lifting, carrying, pushing, and pulling up to 10 pounds and to be able to reach at least

occasionally. See Titles II and XVI: Determining Capability to Do Other Work – The Medical-

Vocational Rules of Appendix 2, SSR 83-10, 1983 WL 31251, at *5 (S.S.A. Jan. 1, 1983). No

finding as to plaintiff’s ability to lift, carry, push, pull up to 10 pounds, or to reach occasionally,

was made.

        “Remand may be appropriate . . . where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or where other

inadequacies in the ALJ’s analysis frustrate meaningful review.” Cichocki v. Astrue, 729 F.3d




                                                   5
172, 177 (2d Cir. 2013). Because the ALJ did not make any findings either implicitly or

explicitly as to plaintiff’s abilities to lift, carry, push, pull, or reach, despite the clear indication

that she suffered from bilateral AC joint arthritis, the Court cannot determine whether the ALJ

(1) assessed no such limitations, or (2) failed to assess whether such limitations were present.

See SSR 96-8P, 1996 WL 374184, at *4 (“[A] failure to first make a function-by-function

assessment of the individual’s limitations or restrictions could result in the adjudicator

overlooking some of an individual’s limitations or restrictions.”); Welch v. Comm’r of Soc. Sec.,

No. 17-CV-6764 (JS), 2019 WL 4279269, at *3 (E.D.N.Y. Sept. 10, 2019). The Court finds

remand appropriate in this circumstance.

        The ALJ also found that plaintiff had mild limitations in social functioning,

concentration, persistence, and pace, but made no allowance for any mental limitations in his

RFC. Because the matter has been remanded for failure to comply with the requirements of SSR

96-8p, the ALJ is further directed to consider plaintiff’s mental impairments in his RFC.

                                            CONCLUSION

        The case is remanded for further proceedings. Upon remand, the ALJ shall conduct a

function-by-function analysis of plaintiff’s capacity to perform tasks that could be affected by

her bilateral AC joint arthritis. The ALJ is further directed to consider plaintiff’s mental

impairments in his RFC. The Clerk of Court is respectfully directed to enter judgment

accordingly, to mail a copy of this Order and the judgment to the plaintiff at the address listed on

the docket, to note the mailing on the docket, and to close the case.

                                                 SO ORDERED.

Dated: Brooklyn, New York                        Roslynn R. Mauskopf
       September 30, 2019                        ______________________________
                                                 ROSLYNN R. MAUSKOPF
                                                 United States District Judge


                                                     6
